Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 39-64 are pending.  
Priority
Instant application 17010570, filed claims benefit as follows:

    PNG
    media_image1.png
    115
    422
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS received 11/13/2020 and 3/07/2022 have been considered unless marked with a strikethrough.

Response to Restriction Requirement
	In the response received 3/07/2022, Applicant elects Group I claims 39-55 compositions and method of making.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  This applies to both the group and specie election since no arguments were made.
Claims 56-64 are withdrawn as not reading on an elected group.


Claim Rejection – 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 39-55 is/are rejected under 35 U.S.C. 103 as obvious over US-8545836 (“the ‘836 patent”).
The ‘326 patent teaches at col. 21:

    PNG
    media_image2.png
    302
    273
    media_image2.png
    Greyscale
.
Thus, the ‘326 patent teaches compositions having the bacteria where the composition has 0.5-95% oxalate reducing bacteria; 0.1-50% disaccharide, 3-85% maltodextrin.  Further, the ‘836 patent teaches 0.1%-about 50% cryo-preservative at column 9:

    PNG
    media_image3.png
    230
    308
    media_image3.png
    Greyscale
.
The ‘326 patent teaches sucrose:
(33)    In other specific embodiments, the cryopreserving agent may be a carbohydrate selected from the group consisting of trehalose, glucose, fructose, sucrose, lactose, maltose, sucrose, diglucose, raffinose, starch including maize starch, potato starch, rice starch, tapioca starch, and wheat starch, or it may be a sugar alcohol such as a sugar alcohol such as mannitol, xylitol, sorbitol, inositol, and maltitol.
The ‘326 patent teaches water carriers at for example column 16, lines 17-18, however no percentage is mentioned.
The ‘326 patent teaches alginate:
(73)    A typical composition of this invention can further contain any of the following inactive ingredients: acacia, aspartame, citric acid, D&C Yellow No. 10, FD&C Yellow No. 6, flavor (natural and/or artificial), polysorbate 80, propylene glycol alginate, colloidal silicon dioxide and sucrose and xanthan gum.

The ‘326 patent teaches oxalate degrading activity:
The oxalate reducing composition may have a cfu/gm of at least from about 1E+03 to about 1E+13 of oxalate reducing bacteria. Oxalate reducing composition may have an oxalate enzyme reducing activity/gm of at least from about 2 mg oxalate degraded/hr to about 2500 mg oxalate degraded/hr.

With respect to the method of making claims, the ‘836 patent teaches a paste and lyophilizing:
The oxalate-degrading bacteria present in a composition of the invention may be in the form of a cell paste, a freeze dried powder, micro- or nanoparticles, micro- or nanoparticles emulsions, etc.

(32)    A composition of the present invention is normally presented as a solid dosage form. According it is suitable that the oxalate reducing composition comprises a lyophilized powder.

	With respect to degrading activity, the ‘836 patent teaches:

    PNG
    media_image4.png
    90
    295
    media_image4.png
    Greyscale
 .
Thus, the capsules can have a range of CFU activity.  Further, since the structural characteristics of the capsule are taught by the ‘836 patent one would expect the capsule to be capable of limited degradation in the gastric fluid scenario found in the claim.   The ‘836 patent teaches that the enzyme is active at pH 6.8 so one would expect activity at this pH.
The present invention contemplates that one or more suitable oxalate degrading enzymes may substitute for the bacteria or be added in addition to the bacteria in the composition, provided that the enzyme is active in the intestinal environment such as e.g. a pH of about 6.8 and more

Further, the ‘836 patent teaches examples wherein O. formigenes in a dosing composition in the examples.
	The ‘836 patent fails to teach an embodiment wherein all the components of the composition are present.  
However, it would have been prima facie obvious to one having ordinary skill in the art to start from an embodiment containing the bacteria and select known elements having a known purpose for the composition.  One skilled in the could apply KSR prong A, combining known compositional elements to arrive at the claims composition.  Alternatively, one could apply prong E of KSR to arrive at the instant composition by choosing from lists of known compositional elements.
Further, in the pharmaceutical arts, it is routine to vary dosage amounts, as needed for particular patients.  Since the ‘836 patent teaches enteric-coated capsules comprising >= 10^10 cfu of oxalate reducing activity, the composition could be obtained from the prior art.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 39-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10765709 (“the ‘709 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach enteric coatings containing the instant composition.

Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52-53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “wherein said capsule shows essentially no disintegration within one hour”.  One cannot determine how much essentially no disintegration is in this case.  An amendment to require a specific range of disintegration will overcome this rejection.  Claims 53 does not correct this issue.

Conclusion
	No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622